Case 1:19-cv-10742-PKC Document 6 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA and the STATE OF
NEW YORK, ex rel. WILLIAM GURIN,

Plaintiffs, 19 Civ. 10742 (PKC)

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION D/B/A NYC HEALTH & HOSPITALS
and the NEW YORK COLLEGE OF PODIATRIC
MEDICINE,

Defendants.

 

 

THE GOVERNMENT’S NOTICE OF DECISION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C, § 3730(b)(4)(B), the United States of America (the
“Government” or the “United States”), by its undersigned attorneys, hereby respectfully notifies the Court
of its decision not to intervene in the above-referenced gui tam action.

Although the United States declines to intervene in this action, the United States respectfully
refers the Court to 31 U.S.C. § 3730(b}(1), which allows the relator to maintain his action in the name of
the United States, provided, however, that the complaint “may be dismissed only ifthe court and the
Attorney General give written consent to the dismissal and their reasons for consenting.” Jd.

The United States further requests that, should the relator or the defendants propose that the
complaint or any of its allegations be dismissed, settled, or otherwise discontinued, the parties must solicit
the written consent of the United States before applying for Court approval.

Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all pleadings
filed in this matter be served upon the United States. The United States atso requests that orders issued by
the Court be sent to counsel for the United States by the relator. The United States reserves its right to

order the transcript of any depositions taken with respect to the allegations in the relator’s complaint. The

 

 
Case 1:19-cv-10742-PKC Document 6 Filed 09/11/20 Page 2 of 2

-2-
United States also reserves its right to intervene with respect to the allegations in the relator’s complaint,

for good cause, at a later date.
The United States requests further that it be served with any notices of appeal.

A proposed order accompanies this notice,

Dated: New York, New York
September 9, 2020
AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
Attorney for United States of America

By: /sf Jessica Jean Hu
JESSICA JEAN HU
Assistant United States Attorneys
&6 Chambers St., 3rd Floor
New York, New York 10007
(212) 637-2726
jessica. hu@usdoj.gov

 

 
